Name: Council Regulation (EEC) No 3671/81 of 15 December 1981 on imports into the Community of certain agricultural products originating in Turkey
 Type: Regulation
 Subject Matter: trade;  tariff policy;  Europe;  plant product
 Date Published: nan

 Avis juridique important|31981R3671Council Regulation (EEC) No 3671/81 of 15 December 1981 on imports into the Community of certain agricultural products originating in Turkey Official Journal L 367 , 23/12/1981 P. 0003 - 0003 Finnish special edition: Chapter 3 Volume 14 P. 0093 Spanish special edition: Chapter 03 Volume 23 P. 0243 Swedish special edition: Chapter 3 Volume 14 P. 0093 Portuguese special edition Chapter 03 Volume 23 P. 0243 COUNCIL REGULATION (EEC) No 3671/81 of 15 December 1981 on imports into the Community of certain agricultural products originating in Turkey THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, under Article 1 (2) of Council Regulation (EEC) No 562/81 of 20 January 1981 on the reduction of customs duties on imports into the Community of certain agricultural products originating in Turkey (1) provides that, in the case of products for which Community rules require an import price to be observed, application of the preferential tariff shall be subject to observance of this price; Whereas imports of certain fruit and vegetables into the Community are subject for part of the marketing year to observance of a reference price; Whereas, during the period for which reference prices apply, the entry prices of imported products are calculated in accordance with Article 24 of Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (2), as last amended by Regulation (EEC) No 1116/81 (3) ; whereas, where the entry price of a given product from a non-member country is less than the reference price, the Commission introduces a countervailing charge on exports from the country in question; Whereas the introduction of a countervailing charge on imports of fruit and vegetables originating in Turkey is equivalent to finding that the condition provided for in Article 1 (2) of Regulation (EEC) No 562/81 is not fulfilled ; whereas application of the preferential tariff should at the same time be suspended for the products in question; Whereas such suspension must result in the levying of the customs duty applicable before 1 January 1981 and must be confined to the period during which the countervailing charge is levied, HAS ADOPTED THIS REGULATION: Article 1 Where, pursuant to Articles 25 and 25a of Regulation (EEC) No 1035/72, the Commission introduces a countervailing charge on imports of certain fruit and vegetables originating in Turkey, it shall at the same time re-introduce for these products the customs duty at the level which applied prior to 1 January 1981. Article 2 Where the Commission removes the countervailing charge referred to in Article 1, it shall at the same time re-introduce the preferential rate of customs duty. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 December 1981. For the Council The President D. HOWELL (1) OJ No L 65, 11.3.1981, p. 1. (2) OJ No L 118, 20.5.1972, p. 1. (3) OJ No L 118, 30.4.1981, p. 1.